OFFICE   OF THE   AITORNEY     GENERAL   OF TEXAS
                       AUSTIN




                               1 be Usble.for    oie hali-
                            the aourt when thi.deSen-1
                            and lays his fine~out ifi . .
                                  if&on apply to the
                                   the psaae wl@ah erq .           .

                       a 1058 ‘or 5ald cotte,~ or is the   ,:
                     e f uli amount OS snah t em. bven                 b


                                    his fine and lkys,hla

                                                       I
     mBrief on 3eoond Queetlonr

     "&&are     no oases Upoz this point, and it is'
entirely 8 matter of reaaoning~froxr.the atetutee.:
2haever, it in mg o_ol.nionthat the aounty is ,ltible                      .:


                                                           I


                                                                                .
                                                               1
                                                                 c.   -


                                                                          361




Tfiem~ba.. Blantooi Jr.,              page 8



ror the full umouub of the t444    grorided ror in
Artiale lOl% when the defsndaat lay4 hi4 tin4 out,
bsowtne th~4 firat~esnt4n44 of Art&ale 10% 44e~
t4   shim that that ertiof.e ooald not apply to the
fee6 provtd4d for in Artiol4 LO58 tithaut nullifying
the tarmu of Artiole 1068 in 08444 vh4z4 the.defmbant
pay8 his ?iue. It deema t,hst the t44s    intendsd to be
lffeat4d by Art1010 1055 as?4 on.lg tho4e fbr vhirh the
dofemtaat In a alimlnal a&ion 14 liable, slid that
this    artlolo I8 not intended to affeat Co48 vLlal=ars
the primary obligation of the aounty.



     ?Doe.s the C~~~~f#~louor’(~~ Couch oi 8haokelford
County hats the authorlliy k, allor, la o hoommlorioxmr
a aonthly.allowan0e af &%I.54 for 4atcmyblle lxpsJi44*
haurrad   in ~uparvtslng   eoy.aty ~made, aalb    oounty
haiing a populatlrm of .b,Zll, and 4~ aa8essed raloa-
tlon of about ‘~7,000,000,   4nd s6Jb ooami~~lanors
r444ltin5 a regular eilary of Ql;4GQ p4r annti for
th4ir ebrriaen as OoIrimimi-Cmsr?

       *%rhf        on Third Qmstionr
        'So ~axprerraauthority tar suoh an allmwmoe ap-
pears ln the atatutar.       Eowbver, drtials 2261 ohargon
oodBsfoner8      with laylw     out, rstablirhlng,   oha~&ing
and diecontinuing publia roads and highways, with
buildif@,bridg44 and koepin& t&m in r4p4ir', aad with
exeralsfng gsnaral crontrol ovsr ,131 roed4, hi$hwara,
f4rri44    %ad bridges fa taefr oowsti4s. It appears
that the commi44lon4r4 should bs reimbursed         tor ex-
~~#JeB    ~sCuTI'4d in the tJXOr@iB4  ot euoh duties, a@
that there *itadd be an implied aushqrity        ?or an Qllov-
an84 euoh 48 the on4 in'qusstion.

       "Z'ourth qUSB$iOIl:

     “DOt3B                   * Court
            the &mJtIi!N4iOn~r6       hOv4 the authority
to employ 4tenographioe~ help rea8ouubly nooessary in
sh4 diroharg6 of It4 duties,   md peiy fir same cut of
the   fUndB   Oft    tact   O$?+ty?
                                                                r -.
                                                                       262


Bon. Thomaa L. Blantoa, Jr., peg4 S



                *In ahaptsr g of title 44, the &mmIsnloners*
        G,ourt Ia &Yen a numb4r of duties MxIohtcday ma-
        a,aaarIly ,Invulve a larg4 amount ~of stenographical
        work. xhe statute doea not exprsealy airo the Con-
        mIaaioxmra* Court the authority to 4mpioy a .sten+
        &mpher to 60,thiB work. JJow4v4r, BIa4B steao@YIphI-
        osl help Is .reasonably neoeaaary to carry out tie
        4xpreaa    prOti$ioru of the atatut4, it smear8 tlist
        the OoinmisrrlonerafCourt would have an Impll4d
        authority to employ auoh a BtsnogrBph4r, and to pay
        her out of.th4 oounty fuhda.4
      This fiopartmut has repeatedly rulwl that Justio4s oi the
P4a44 and County Judges In tse oouhtisa lra entitled to tL4.r
full fses  from the uouhty uhdsr Artiol4 lOS%, 0. C. i., for
eaoh oLrImIaal aotion tried aud finally dlapoeed of by tima,
regardl4aa or the method of aatlafaotfon  of the fine and uosts.
Pi4 sn4iose h4rsvIth a copy OS opinion No. O-610 of thi8 ik-
p8rta14nt ror your Iniormatlon.

        It Is our opinion that you have corrsotly ansrered tb4
B4OOnd quemtion.

        ussume that your county operates under the .reaersl
     ii;s
road law and vb bass our amv4r to your third cpestion   upon
that assumptlou.

     g!his 24prJrtnienthas rep4atsdly rule& that in countIss
cperetiing under the general road law .that the uombmloners*
court has no authority to allow, eaoh ooumiaaIonor 4 aonthly
allovanoe for automobile sxpon~ea inaurred in supenlsiug
oounty roads. For your Information w4 enclose herawith coplsr
of op&nione 30s. O-3119 and 0-75E of this Department.

        Your third question Ia, therefor4, answered in the
nsgtlive.


      Xt is fundarmntal law that tbe conmIaaIoners' court 28s
only suoh authority 88 Is conferred upon It by the Cxx8titutiM
and 8r;atutse of thie State, eIth+r ep4cifIcally or by scces~ary
Impliuation.   'F-I@
                  have been unable to find any express or
inpliod authority which vrould authorize the comIssiomrB*
aourt of your oouaty tc employ a stenographer.
                                                                     363



     HOP. Thoavls L. BluIton, fr., pge      4



              To,ur r0urth qoeatlon fs, thersfors, anspered In the
     negatitcr.

                                            Very tna1y yours




                                       BY
     FIRST  AzSIS?AXT
‘C
     ATTORNEY   GENEFiAL